Citation Nr: 1214098	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chest injury.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for tinea versicolor, including jungle rot.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for schizophrenia, paranoid, with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for the issues listed above. 

In February 2011 the Veteran testified at a hearing before RO personnel, and in January 2012 he testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.

The issues of entitlement to service connection for conjunctivitis and pinguecula of both eyes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for glaucoma, tinea versicolor and jungle rot, hypertension, and paranoid schizophrenia with depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

In January 2012, prior to promulgation of a decision in the appeal for service connection for a chest injury and for hyperlipidemia, the Veteran indicated that he wished to withdraw the appeal with respect to those claims.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issues of service connection for a chest injury and for hyperlipidemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the January 2012 hearing and in a separate statement prepared on the day of the hearing, the Veteran indicated that he was withdrawing his appeal for service connection for a chest injury and for hyperlipidemia.  The Veteran's statements satisfy the requirements for withdrawing the appeal with respect to those claims.  Thus, with respect to those claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal on those issues is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of those claims, and the appeal of those claims is dismissed.



ORDER

The appeal for service connection for a chest injury is dismissed.

The appeal for service connection for hyperlipidemia is dismissed.


REMAND

The Board has reviewed the entire claims file and finds that additional development is required before deciding the claims remaining on appeal.

In a service treatment record dated in January 1976, the Veteran complained of having red eyes for approximately one month.  The diagnosis was conjunctivitis.  A post-service VA ophthalmology note dated in April 2005 shows that the Veteran was present for evaluation of an elevated intraocular pressure (IOP).  The diagnosis was open angle glaucoma.  The Veteran believes that his current glaucoma disability is related to having dry, sunburned eyes during military service from training in the jungle in Panama.  The Veteran should be afforded a VA eye examination to obtain an opinion as to whether his current open angle glaucoma is related to his report of having dry, sunburned eyes during military service or to conjunctivitis, which was diagnosed and treated once during military service.

In a service treatment record dated in April 1976, the Veteran complained of a rash on his back and neck for six days.  Reported physical examination findings noted tinea versicolor.  The examiner prescribed Selsun.  In a VA treatment record dated in August 2005, the diagnosis was tinea versicolor.  The Veteran contends that he developed tinea versicolor or jungle rot on his feet and legs during approximately five 45-day jungle trainings in Panama during military service.  He believes that training in wet clothing and boots contributed to a current fungal disorder.  The Veteran should be afforded a VA skin diseases examination and medical opinion to determine whether any current skin condition is related to military service.

Service treatment records are silent for complaints, findings, or reference to psychological or mental health problems.  During a January 2001 Social Security Administration (SSA) psychological evaluation, the Veteran reported that his psychological problems began in 2000.  A July 2001 VA treatment note shows that a psychiatric nurse practitioner helped the Veteran complete a form for a May 2001 SSA disability claim.  The Veteran stated that his psychiatric problems began in January 2000.  However, in correspondence dated in May 2008, after he filed his claim, he stated that he was seen by the military psychiatrist one time before being sent to jail in the Panama Canal Zone.  He testified that he felt frightened while he was confined to a jail in Panama during military service and believed that his behavior leading to his conviction during military service was caused by psychiatric symptoms.  He also stated that he saw a counselor 23 times at the Federal Correctional Institute in Tallahassee, Florida for a mental disorder.

A December 1976 Criminal Judgment and Order from the United States District Court for the District of the Canal Zone Balboa Division shows that the Veteran was convicted upon his plea of guilty of the amended charge of assault with intent to commit rape and sentenced to be imprisoned in the penitentiary of the Canal Zone for 18 months less the 46 days already spent in jail while awaiting sentencing. 

The AMC/RO should attempt to obtain any active duty mental health records that may be maintained separately from the Veteran's service treatment records, his complete service personnel record file, and all treatment records from the Federal Correctional Institute in Tallahassee, Florida.  In addition, the AMC/RO should request relevant ongoing VA medical records from the Tuskegee VA Medical Center (VAMC) dated from April 2011 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the claim for service connection for hypertension, the Board notes that blood pressure readings during military service were reported as follows: 130/60 (April 1974 enlistment examination), 102/62 (March 1976), 110/72 (July 1976), and 126/80 (July 1976).  VA treatment records dated in February 2005 diagnosed hypertension.  In January 2012 the Veteran testified that he did not recall having any symptoms of hypertension during military service, he was diagnosed with high blood pressure 30 years after separation from service, and no doctor had linked his hypertension to service.  However, the Board finds that the claim for service connection for hypertension must be remanded because treatment records from the Federal Correctional Institute may contain medical information that is relevant to his hypertension claim. 

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, the AMC/RO should attempt to obtain the following records and associate them with the claims file:  

a) Any active duty mental health records that may be maintained separately from the Veteran's service treatment records,
b) The Veteran's complete service personnel records,
c) Medical and mental health treatment records from the Federal Correctional Institute in Tallahassee, Florida, and
d) Ongoing treatment records from the Tuskegee VAMC dated from April 2011 to the present.

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination to obtain an opinion as to whether the Veteran's open angle glaucoma is related to military service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's open angle glaucoma is related to military service, including conjunctivitis noted in January 1976 or claimed dry, sunburned eyes during training in the jungle in Panama.  A medical rationale must be included with the opinion.

3.  After the development directed in Number 1 above has been completed to the extent possible and available records associated with the file, the Veteran should be afforded a VA skin diseases examination to determine the nature of his claimed tinea versicolor and jungle rot disability and to obtain an opinion as to whether any such disability found is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, the examiner should provide a diagnosis for any skin disability found.  Thereafter, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability is related to the tinea versicolor diagnosed in April 1976 during service, or is otherwise related to service.  A medical rationale must be included with the opinion(s).

4.  After the development directed in Number 1 above has been completed to the extent possible and available records associated with the file, the Veteran should be afforded a VA mental disorders examination to determine the nature of his claimed paranoid schizophrenia with depressive disorder and to obtain an opinion as to whether any such disability found is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

After reviewing the record and examining the Veteran, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder (other than a personality disorder) had its onset during military service or is otherwise related to service, or whether a psychosis manifested during the year following the Veteran's discharge from service.  A medical rationale must be included with the opinions.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


